DLD-002                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3444
                                      ___________


                             IN RE: MARK PICOZZI,
                                           Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                               (Related to 1-12-cv-03063)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 4, 2012

              Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                            (Opinion filed: October 12, 2012)

                                   _________________

                                       OPINION
                                   _________________

PER CURIAM

       Mark Picozzi, proceeding pro se and in forma pauperis, petitions for a writ of

mandamus compelling the United States District Court for the District of New Jersey to

reopen a civil case Picozzi initiated that was administratively terminated. Alternatively,

Picozzi petitions for a writ of mandamus compelling the Superior Court of New Jersey

for Atlantic County to dismiss his ongoing criminal prosecution. Picozzi also filed a
motion seeking a temporary restraining order against the Superior Court of New Jersey.

We will deny the petition and motion without prejudice.

       Picozzi is detained in the Atlantic County Justice Facility while his criminal

prosecution is ongoing. In May 2012, Picozzi filed a pleading in the District Court.

Although this pleading was docketed as a complaint, the relief requested was more

similar to relief available through a petition for a writ of mandamus. Picozzi requested

that the District Court intervene in the state court criminal proceeding and dismiss the

case or, alternatively, grant him a hearing in the District Court and allow him to present

evidence of his innocence. Picozzi sought relief from the District Court because,

principally, his requests for a speedy trial from the Superior Court of New Jersey were

not granted and, to a lesser extent, the prosecutor, public defender, and Superior Court

prevented him from establishing his innocence.

       On July 5, 2012, the District Court administratively terminated Picozzi’s case

because it determined that Picozzi, a prisoner proceeding in forma pauperis, did not file a

duly certified six-month prison account statement and affidavit of poverty as required by

the Prison Litigation Reform Act, 28 U.S.C. § 1915(a). The District Court’s termination

order provided that, if Picozzi pre-paid the $350 filing fee or filed a valid in forma

pauperis application within thirty days of the entry of the order, the case may be

reopened. Picozzi filed an application to proceed in forma pauperis on July 17, 2012,

within the thirty-day period set forth in the District Court’s order. The District Court has

not acted in Picozzi’s case since the entry of its order on July 5, 2012.
                                              2
       On August 31, 2012, Picozzi petitioned this Court for a writ of mandamus.

Picozzi’s petition states that he complied with the District Court’s order and submitted a

timely application to proceed in forma pauperis but the District Court has not reopened

his case. 1 Picozzi’s petition requests that we compel the District Court to grant him a

hearing or dismiss his state criminal prosecution. On September 17, 2012, Picozzi filed a

motion for a temporary restraining order against the Superior Court of New Jersey due to

alleged violations of his constitutional rights under the Fourth, Fifth, Sixth, Eighth, and

Fourteenth Amendments.

       Mandamus is a drastic remedy available in extraordinary circumstances only. In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking

the writ “must have no other adequate means to obtain the desired relief, and must show

that the right to issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Generally, a court’s management of its docket is discretionary. In re Fine

Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 2005). Consequently, there is no “clear

and indisputable” right to have the District Court handle a case in a certain manner. See

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980). However, mandamus may

be warranted when a district court’s delay “is tantamount to a failure to exercise

jurisdiction.” Madden, 102 F.3d at 79.


1
  Picozzi’s petition to this Court and other filings with the District Court allege that he
filed a valid informa pauperis application with the District Court attached to his May
2012 pleading. However, that application’s prisoner account statement was not duly
certified by the appropriate prison official, as required under the Prison Litigation Reform
                                               3
       In this case, Picozzi’s in forma pauperis application has been pending in the

District Court for less than three months; this period of time is not an undue delay and

does not warrant our intervention. See id. (noting that a delay of approximately eight

months did not require mandamus). Consequently, we deny Picozzi’s petition for a writ

of mandamus compelling the District Court to grant Picozzi a hearing and express our

confidence that the District Court will expediently address Picozzi’s in forma pauperis

application.

       In regard to Picozzi’s petition that we compel the Superior Court of New Jersey to

dismiss the criminal proceedings against him, he has not shown that he has a clear and

indisputable right to that relief. See id. Mandamus typically may be “used to confine an

inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise

its authority when it is its duty to do so.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d at

378 (internal quotation marks omitted). State courts are not inferior courts of this Court,

and, except in limited circumstances, federal courts do not have the power to compel state

courts to act in a particular way. See Atl. Coast Line R.R. Co. v. Bhd. of Locomotive

Eng’rs, 398 U.S. 281, 286 (1970) (noting that state courts and federal courts comprise

separate legal systems); In re Grand Jury Proceeding, 654 F.2d 268, 278-79 (3d Cir.

1981) (explaining that generally federal courts may only issue directives to state courts to

protect their jurisdiction or effectuate judgments). Therefore, we deny Picozzi’s petition




Act. 28 U.S.C. § 1915(a)(2).
                                              4
for a writ of mandamus compelling the Superior Court of New Jersey to dismiss the

criminal proceedings against him.

       Similarly, we deny Picozzi’s motion for a temporary restraining order against the

Superior Court of New Jersey. The Anti-Injunction Act provides that “[a] court of the

United States may not grant an injunction to stay proceedings in a State court” except

where one of the three exceptions apply: (1) the injunction is “expressly authorized by

Act of Congress”; (2) an injunction is “necessary in aid of [the federal court’s]

jurisdiction; or (3) an injunction is necessary “to protect or effectuate [the federal court’s]

judgments.” 28 U.S.C. § 2283. Picozzi does not argue that any of these exceptions apply

and his allegations do not support a showing that an exception is applicable; accordingly,

we lack the authority to grant the temporary restraining order that he requests and his

motion is denied.

       For the reasons we have given we deny Picozzi’s petition for a writ of mandamus

and deny his motion for a temporary restraining order.




                                               5